DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Turicchi, JR., et al. (US 2013/0325376, hereinafter “Turicchi”).

Claim 1: Turicchi discloses a method of determining a configuration (which phase or phases are provided to each node; see [0024]) of multiple power supply units (106 of each node of 2; alternatively, each node may receive two phases; see [0014]) of a computer system (2; see Figs.1 and 3) with the following steps: 
- evaluating a time shift between different synchronization signals (time shift between zero crossings of different power signals; see Fig.5 and [0022]), wherein the different synchronization signals are associated with different power supply units (e.g. different power supplies 106 of different nodes 100 receiving an input power phase; see Figs.3, 5, and [0022]-[0025]) among the multiple power supply units of the computer system (each power supply 106 of multiple nodes 100 of “computer system” 2), and 
-determining a connection configuration of the different power supply units from the evaluated time shift (see [0024], where the phase analyzer 112 determines which phase or phases are provided to each computer node), wherein a predetermined first time shift characteristic is associated with a connection configuration of the different power supply units to different power phases of a multiple phase power system, and wherein a predetermined second time shift characteristic is associated with a connection configuration of the different power supply units to one shared power phase of the multiple phase power system (see [0022] and [0025], where the phase analyzer 112 determine which phases are closely matched, thus have a substantially same zero-crossing and which phases are either leading or lagging, indicative of different phases).

Claim 5: Turicchi discloses a computer system (2 of Fig.1; see also Figs. 3 and 5) with multiple power supply units (106 of each node of 2; see Figs.1 and 3; alternatively, each node may receive two phases; see [0014]) and an evaluation component (112), wherein the evaluation component is configured: 
- to evaluate a time shift between different synchronization signals (time shift between zero crossings of different power signals; see Fig.5 and [0022]) associated with different power supply units (different power supplies 106 of different nodes 100 receiving an input power phase; see Figs.3, 5, and [0022]-[0025]) among the multiple power supply units of the computer system and 
- to determine a connection configuration of the different power supply units from the evaluated time shift (see [0022]-[0025]), wherein a predetermined first time shift characteristic is associated with a connection configuration of the different power supply units to different power phases of a multiple phase power system, and wherein a predetermined second time shift characteristic is associated with a connection configuration of the different power supply units to one shared power phase of the multiple phase power system (see [0022] and [0025], where the phase analyzer 112 determine which phases are closely matched, thus have a substantially same zero-crossing and which phases are either leading or lagging, indicative of different phases).

Claim 2: Turicchi discloses wherein each synchronization signal is generated from a zero-crossing detection of a periodic AC supply voltage of the respective power phase of the respective power supply unit (see [0022] and [0025], where zero-crossings may be utilized in order to determine respective phases being provided to each power supply).
Claim 3: Turicchi discloses wherein each synchronization signal is generated within the respective power supply unit and is transmitted to a separate evaluation component of the computer system, wherein the evaluation component performs the steps of evaluating the time shift between the different synchronization signals and determining a connection configuration of the different power supply units from the evaluated time shift (see discussion above and claim 1, which recites the phase determination function, i.e. 112, being provided in the “master computer node”).
Claim 4: Turicchi discloses evaluating predetermined power characteristics of each power supply unit of the computer system and/or of the respective power phase connected to the respective power supply unit, and - adapting a power delivery percentage for each power supply unit of the computer system depending on the evaluated predetermined power characteristics and depending on the determined connection configuration of the different power supply units (see [0025] and [0034], where “other programs” … “ensure the three-phase power source has a balanced load”, thus inherently providing this functionality).
Claim 6: Turicchi discloses wherein each of the different power supply units is configured to generate the respective synchronization signal (e.g. zero-crossing timestamp data) and to transmit the respective synchronization signal to the evaluation component (to 112; see claim 1 where 112 may be provided in the “master computer node”).
Claim 7: Turicchi discloses wherein the evaluation component is provided on a system board of the computer system (in master computer node 8, which may be considered “a system board of the computer system”; see also Fig.9 and []0036] and [0041]).
Claim 8: Turicchi discloses wherein the evaluation component is further configured: - to evaluate predetermined power characteristics of each of the different power supply units and/or of the respective power phase connected to the respective power supply unit, and - to adapt a power delivery percentage for each of the different power supply units depending on the evaluated predetermined power characteristics and depending on the determined connection configuration of the different power supply units (see [0025] and [0034], where “other programs” … “ensure the three-phase power source has a balanced load”, thus inherently providing this functionality).
Claim 9: Turicchi discloses wherein the evaluation component and the multiple power supply units are connected via a communications bus or hardware wiring (via network 110; see [0023]).
Claim 10: Turicchi discloses wherein the computer system is configured as a rack server (see [0012]).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Rojas (US 2012/0176119), Tazzari et al. (US 2008/0164862), and Flammer, III et al. (US 9,791,485) each disclose utilizing zero crossing time data in order to determine particular phases in a multiphase power system.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RYAN JOHNSON whose telephone number is (571)270-1264.  The examiner can normally be reached on Monday - Friday, 9:00 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bob Pascal can be reached on 571-272-1769.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/RYAN JOHNSON/Primary Examiner, Art Unit 2849